DETAILED ACTION
This is the first Office action on the merits of Application No. 17/299,416. Claims 12-24 are pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2021 and 6/21/2022 has been considered by the examiner.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-13 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Patent Publication 20150176662).
Regarding claim 12, Lee discloses a freewheel (Fig. 1) for a motor vehicle drive train (paragraph [0060]), comprising: a locking pawl carrier (Fig. 2, side plate 42) which is rotatable with respect to a rotational axis (Fig. 2, axis A-A); a first locking pawl (Fig. 1, pawl 30A) and a second locking pawl (Fig. 1, pawl 30B); a locking pawl receptacle (Fig. 2, side plate 44 and paragraph [0034]), wherein the first locking pawl and the second locking pawl are fastened pivotably in the locking pawl receptacle and wherein the locking pawl receptacle is fixedly coupled to the locking pawl carrier (paragraph [0034], “pivot arms 32 extend inter the apertures of the side plate…44”); a shaft (outer race 12 and paragraph [0024]), wherein the shaft is rotatable about the rotational axis and has a first coupling depression and a second coupling depression (Fig. 1, slots 22), wherein the first locking pawl is engageable into the first coupling depression and the second locking pawl is engageable into the second coupling depression (shown in Fig. 1); at least one switching ring (Fig. 1, cam ring 24) which is coupled fixedly to the locking pawl carrier so as to rotate with the locking pawl carrier (Fig. 2); an actuator (Fig. 1, actuator hub 50), wherein the at least one switching ring is movable along the rotational axis by the actuator between a first position and a second position and wherein the first locking pawl and the second locking pawl are pivotable by the at least one switching ring (e.g. paragraphs [0011] and [0030]); and a sensor (e.g. paragraphs [0066-0069]), wherein a position of the at least one switching ring is detectable by the sensor (e.g. paragraph [0066-0069], , “the position of the cam ring is measured with an electronic sensor”); wherein the first locking pawl engages in a positively locking manner into the first coupling depression in a coupling position such that the first locking pawl couples the locking pawl carrier and the shaft fixedly so as to rotate together in a first rotational direction (e.g. Fig. 1 and paragraphs [0007-0009] and paragraphs [0066-0069]);Page 3 of 7Application No. To be determined Attorney Docket No. 080437.PE325USwherein the second locking pawl engages in a positively locking manner into the second coupling depression in the coupling position such that the second locking pawl couples the locking pawl carrier and the shaft fixedly so as to rotate together in a second rotational direction (e.g. Fig. 1 and paragraphs [0007-0009] and paragraphs [0066-0069]); wherein a movement of the at least one switching ring in one direction loads the first locking pawl and the second locking pawl in opposite pivoting directions and fixes a position of the first locking pawl and the second locking pawl (e.g. Fig. 1 and paragraphs [0007-0009] and paragraphs [0066-0069]).  
Regarding claim 13, Lee discloses the freewheel according to claim 12, wherein the at least one switching ring is a single switching ring which switches the first locking pawl and the second locking pawl (Fig. 1, cam ring 24 is a single ring).  
Regarding claim 20, Lee discloses the freewheel according to claim 12, wherein the at least one switching ring (Fig. 1, cam ring 24) has a radially inwardly pointing projection (Fig. 1, bosses 28).  
Regarding claim 21, Lee discloses the freewheel according to claim 12, wherein the actuator is stationary (stationary relative to the outer race, see paragraph [0028], “the side plates 42, 44 are rigidly secured together by rivets 48 to a hub 50, described below. Thus, the side plates and all of the above-noted components contained within the side plates may be non-rotatable relative to the rotatable outer race 12”).
Regarding claim 22, Lee discloses the freewheel according to claim 21, wherein the actuator is a magnetic actuator (hydraulic actuator includes variable solenoid which makes the actuator in part magnetic, see paragraphs [0066-0069]).  
Regarding claim 23, Lee discloses the freewheel according to claim 12, wherein the locking pawl carrier has a latch (spring apparatus 40 latch the pawls in position and 40 is fixed to carrier/side plate 42 (paragraph [0029]).  

Allowable Subject Matter
Claims 14-19 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, the prior art does not disclose or render obvious the freewheel wherein the at least one switching ring comprises a first switching ring and a second switching ring, wherein the second switching ring is movable axially relative to the first switching ring, and wherein the first switching ring actuates the first locking pawl and the second switching ring actuates the second locking pawl, in combination with the other elements required by claim 12.
The closest prior art, Lee (US Patent Publication 20150176662), discloses a single switching ring and it would not have been obvious to have modified to have a second switch ring movable axially relative to the first switching ring. 
	Regarding claim 15, the prior art does not disclose or render obvious the freewheel wherein the at least one switching ring has a first rod and a second rod which are configured at least in sections parallel to the rotational axis and are coupled at a first rod end to the at least one switching ring, in combination with the other elements required by claim 12.
The closest prior art, Lee (US Patent Publication 20150176662), discloses a hydraulic actuator instead of rods. Furthermore, Chen (US Patent Publication 20160327102, cited on the IDS dated 6/3/2021) discloses rods (63 and 53), but does not disclose a first rod and a second rod which are configured at least in sections parallel to the rotational axis and it would not have been obvious to have modified. 
Regarding claim 24, the prior art does not disclose or render obvious the freewheel wherein the latch is a ball latch, in combination with the other elements required by claims 12 and 23. The closest prior art, Lee (US Patent Publication 20150176662), Chen (US Patent Publication 20160327102), and Essenmacher (US Patent Publication 20160131205, cited on the IDS dated 6/3/2021), disclose the clutch but do not disclose a ball latch and it would not have been obvious to have modified the carrier to have a ball latch.
	Claims 16-19 are allowable for being dependent on an allowable claim.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kimes (US Patent Publication 20180010651) discloses a freewheel with rod, but does not disclose the sensor and both pawls being in a locking pawl receptacle.
	Stevenson (US Patent Publication 20080223681) discloses a freewheel with sensor (11).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI WU/Examiner, Art Unit 3659